Title: From George Washington to Jonathan Trumbull, Sr., 31 March 1778
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Valley Forge 31st March 1778

It is sometime since I have been honored with a Letter from you—The sole reason of my taking up your attention at this time is to lay before you a short State of our present situation—The apparent views of the Enemy—and from thence to shew the absolute necessity which there is for drawing our force together as quick as possible, and being able to take the Field before the Enemy are in a condition to begin their operations. Notwithstanding the orders I had given last year to have all the recruits innoculated, I found, upon examination, that between three and four thousand men had not had the small Pox; that disorder began to make its appearance in Camp, and to avoid its spreading in the natural way the whole army immediately innoculated—They have gone through with uncommon success, but are not yet sufficiently recovered to do duty—All the Men of the Eastern Regiments who were draughted for eight and twelve months were discharged in the Winter, and their places have not yet been filled up. Seven of the Virginia Regiments had been enlisted for two years, and their time of service expiring about two months ago they were discharged likewise. Full two thousand men belonging to the different States are returned unfit for

duty, for want of cloathing, and must consequently be deducted from the effective List, from which also are to be taken the sick present and in Hospital—From the above you may form a pretty just estimation of our present force, I mean with which we should be able to look the Enemy in the face.
General Howe has already drawn a Body of men, said to be 2500, from New York, and several accounts from Rhode Island speak confidently of the intended evacuation of New Port, which I suppose, if it takes place, is also to reinforce Philadelphia. These things indicate the intention of an early movement on the part of the Enemy, and indeed, if they have the least penetration, or have profited by past experience, they must know that an early Campaign upon their part will be highly advantageous to them—Had they attacked us last Spring in the neighbourhood of Morris Town before our Levies joined, they would undoubtedly have routed us, and perhaps have hindered us from making a junction of any consequence during the remainder of the Campaign.
After the foregoing, little need be said to convince you of the absolute necessity of sending forward your Levies with the greatest expedition—They are wanted now to enable us to act meerly on the defensive; but would the States exert themselves and send such a body of Men into the Field, before the Enemy are fully reinforced, as would enable us to act upon the offensive, such advantages might be taken of them in their present situation, and such Posts occupied as would reduce them to the greatest distress—We may be assured, that notwithstanding the severe blow which Great Britain met with in the loss of Burgoynes Army, that she will exert herself most strenuously to repair her credit this Campaign—It is plain that France is playing a politic Game, enjoying all the advantages of our Commerce without the expence of War. It will probably end in a rupture between the two Courts, but perhaps not so speedily as some imagine.
Such of the Levies as have not been innoculated need not be detained on that account. We have found it more convenient to innoculate them in and near Camp. They can be of service in case of emergency, and are not to be subjected to a long march immediately upon their recovery, which has always been much more fatal than the disorder.
Among the Troops returned unfit for duty for want of Cloathing, none of your State are included—The care of your Legislature in providing Cloathing & necessaries of all kinds for their men, is highly laudable, and reflects the greatest honor upon their patriotism and humanity.
I wrote to you the 6th ulto upon our then want of provisions, to which having received no answer, I am doubtful of the Letters getting to hand. We have been since better supplied, and as I am informed that

Mr Wadsworth has accepted of the Commissary Department, I hope that we shall do better in future. I have the Honor to be with great Respect Sir your most obedient Servant

Go: Washington

